Case 2:20-cv-02087-ELW Document 17 <ifrestricted> Filed 02/12/21 Page 1 of 3
                            PageID #: 1637



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

 ALECHIA GAIL KLING                                                            PLAINTIFF

 v.                                   CIVIL NO. 20-cv-2087

 ANDREW SAUL, Commissioner                                                     DEFENDANT
 Social Security Administration

                                 MEMORANDUM OPINION

        Plaintiff, Alechia Gail Kling, brings this action under 42 U.S.C. § 405(g), seeking

 judicial review of a decision of the Commissioner of the Social Security Administration

 (Commissioner) denying her claim for a period of disability and disability insurance benefits

 (“DIB”) under Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §

 423(d)(1)(A). In this judicial review, the court must determine whether there is substantial

 evidence in the administrative record to support the Commissioner’s decision. See 42 U.S.C.

 § 405(g).

        Plaintiff protectively filed her application for DIB on January 26, 2018. (Tr. 165). In

 her application, Plaintiff alleged disability beginning on October 21, 2017, due to: anxiety,

 post-traumatic stress disorder (PTSD), schizophrenia, and depression. (Tr. 165, 444). An

 administrative hearing was held on March 25, 2019, at which Plaintiff appeared with counsel

 and testified. (Tr. 165, 190-240).

        On June 6, 2019, the ALJ issued an unfavorable decision. (Tr. 162). The ALJ found

 Plaintiff had engaged in substantial gainful activity during the time period from October 2017

 to February 2018. (Tr. 168). The ALJ found that during the relevant time period, Plaintiff had

 an impairment or combination of impairments that were severe: left shoulder arthritis, post

 metatarsophalangeal (MTP) joint arthrodesis of great right toe, hammertoe correction in right

                                               1
Case 2:20-cv-02087-ELW Document 17 <ifrestricted> Filed 02/12/21 Page 2 of 3
                            PageID #: 1638



 foot, chronic pain syndrome, degenerative disc disease, left hip effusion, bipolar disorder,

 panic disorder and PTSD. (Tr. 168). However, after reviewing all of the evidence presented,

 the ALJ determined that Plaintiff’s impairments did not meet or equal the severity of any

 impairment listed in the Listing of Impairments found in 20 CFR Part 404, Subpart P,

 Appendix 1. (Tr. 168-70). The ALJ found that Plaintiff retained the residual functional capacity

 (RFC) to:

        [P]erform light work as defined in 20 CFR 404.1567(b), except she is limited to
        simple, multi-step, routine tasks not at production rate, she can have only occasional
        interaction with supervisors and coworkers, and she can have no interaction with
        the general public except incidental.
        (Tr. 170-80).

         With the help of a vocational expert, the ALJ found Plaintiff would be able to perform

 her past relevant work as an office cleaner. (Tr. 180). The ALJ found Plaintiff was not disabled

 from October 21, 2017, through the date of her decision. (Id.).

        Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

 pursuant to the consent of the parties. (Doc. 4). Both parties have filed appeal briefs, and the

 case is now ready for decision. (Docs. 15, 16).

        This Court’s role is to determine whether the Commissioner’s findings are supported

 by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

 Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

 mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

 be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

 supports the Commissioner’s decision, the Court may not reverse it simply because substantial

 evidence exists in the record that would have supported a contrary outcome, or because the



                                                2
Case 2:20-cv-02087-ELW Document 17 <ifrestricted> Filed 02/12/21 Page 3 of 3
                            PageID #: 1639



 Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

 Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

 positions from the evidence and one of those positions represents the findings of the ALJ, the

 decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

        Plaintiff brings the following points on appeal: 1) whether the ALJ erred in finding

 Plaintiff engaged in substantial gainful activity from October 2017 to February 2018; 2)

 whether the ALJ erred in finding Plaintiff could perform light work; 3) whether the ALJ erred

 in her assessment of Plaintiff’s mental RFC; and 4) whether the ALJ erred in her evaluation

 the opinion evidence. (Doc. 15). The Commissioner argues that any error by the ALJ at step

 one was harmless error, the RFC assessment was supported by substantial evidence, and the

 ALJ properly evaluated the opinion evidence. (Doc. 16).

        The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

 stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds

 Plaintiff’s arguments on appeal to be without merit and finds the record as a whole reflects

 substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

 summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

 Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

        IT IS SO ORDERED this 12th day of February 2021.

                                               /s/Erin L. Wiedemann
                                               HON. ERIN L. WIEDEMANN
                                               UNITED STATES MAGISTRATE JUDGE




                                                 3
